Name: 2003/72/EC: Commission Decision of 30 January 2003 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2003) 426)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  trade;  Asia and Oceania;  agricultural policy
 Date Published: 2003-01-31

 Avis juridique important|32003D00722003/72/EC: Commission Decision of 30 January 2003 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2003) 426) Official Journal L 026 , 31/01/2003 P. 0084 - 0085Commission Decisionof 30 January 2003amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China(notified under document number C(2003) 426)(Text with EEA relevance)(2003/72/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Following the detection of residues of veterinary medicines in certain products of animal origin imported from China, and the shortcomings identified during an inspection visit to this country as regards the veterinary medicines regulation and the residue control system in live animals and animal products, the Commission adopted Decision 2002/69/EC 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China(2).(2) The information provided by Chinese authority and the favourable results of the checks carried out by Member States have allowed authorisation of importation of certain products of animal origin from China by means of several modifications of Decision 2002/69/EC. These modifications were consolidated in the Commission Decision 2002/994/EC(3).(3) Decision 2002/69/EC, as amended by Decision 2002/933/EC(4), included the fillets of Salmon (Salmo salar) of both wild and aquaculture origin as a product authorised to be imported from China. However, this product was maintained in the Annex to Decision 2002/994/EC without specifying that both origins were authorised. Therefore, the Annex to Decision 2002/994/EC should be accordingly amended.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex to Decision 2002/994/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 3 February 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 30, 31.1.2002, p. 50.(3) OJ L 348, 21.12.2002, p. 154.(4) OJ L 324, 29.11.2002, p. 71.ANNEX"ANNEXPart I List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community without testing:- fishery products, except:- those obtained by aquaculture, other than the fillets of salmon of the specie Salmo salar referred below,- eels,- shrimps other than those caught in the Atlantic Ocean as referred to below,- fillets of salmon of the species Salmo salar,- entire shrimps caught in the Atlantic Ocean, which have not undergone any preparation or processing operation other than freezing and packaging in their final package at sea and landed directly on Community territory,- gelatine.Part II List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to a chemical test under the conditions of Article 3(2):- casings,- crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations,- Surimi obtained from the fishery products authorised in part I.Part III List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to a chemical test under the conditions of Article 3(2):".